Case: 19-10179     Date Filed: 11/27/2019   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                                 No. 19-10179
                             Non-Argument Calendar
                           ________________________

                  D.C. Docket No. 3:17-cv-00361-LC-EMT



REX GAINEY,

                                                              Plaintiff-Appellant,

                                  versus

RICHARD AUSTIN,
Law Enforcement Officer,

                                                             Defendant-Appellee.

                           ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       ________________________

                              (November 27, 2019)

Before BRANCH, GRANT, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-10179    Date Filed: 11/27/2019   Page: 2 of 3


      Rex Gainey, a pro se prisoner, appeals the district court’s grant of summary

judgment for police officer Richard Austin, thus rejecting Gainey’s 18 U.S.C.

§ 1983 claim. The district court relied upon two separate and independent

reasons: first that Gainey’s excessive force claim was barred by Heck v.

Humphrey;1 and second, that Austin was entitled to qualified immunity. On

appeal, Gainey argues that the district court erred in granting summary judgment

on qualified immunity grounds because a genuine issue of material fact exists as to

whether Gainey knew Austin was a law enforcement officer and thereby whether

Austin’s use of force was reasonable.

      Although we liberally construe pro se litigant’s pleadings, they must

nonetheless conform to procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829

(11th Cir. 2007). To obtain reversal of a district court judgment that is based on

multiple, independent grounds an appellant must convince us that every stated

ground for the judgment against him is incorrect. Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014) (affirming the district court’s decision

without a review of the merits because the plaintiff failed to address one of the

court’s alternative holdings in its brief on appeal). When an appellant fails to

challenge properly on appeal one of the grounds on which the district court based




      1
          Heck v. Humphrey, 512 U.S. 477 (1994).
                                          2
               Case: 19-10179         Date Filed: 11/27/2019   Page: 3 of 3


its judgment, he is deemed to have abandoned any challenge of that ground, and it

follows that the judgment is due to be affirmed. Id.

      Here, Gainey failed to brief a challenge to the district court’s grant of

summary judgment on Heck doctrine grounds. The district court adopted the

magistrate judge’s R&R and granted summary judgment on the two independent

grounds it articulated, requiring that both grounds be challenged on appeal. See

Sapuppo, 739 F.3d at 680. Because Gainey failed to address the district court’s

grant as to Heck, he is deemed to have abandoned the issue. Id. Accordingly, we

affirm the district court’s ruling.

AFFIRMED.




                                              3